Citation Nr: 0600588	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1974 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

By a June 2002 rating decision, the RO denied service 
connection for hypertension.  A Notice of Disagreement was 
received in July 2002.  A Statement of the Case was issued in 
November 2002.  A timely appeal was received in December 
2002.  

By a January 2003 rating decision, the RO denied service 
connection for a sleep disorder.  A Notice of Disagreement 
was received in April 2003.  A Statement of the Case was 
issued in February 2005.  A timely appeal was received in 
March 2005.  

The Board remanded the veteran's claims to the Appeals 
Management Center in April 2004.  The veteran requested 
hearings on both issues, but they were later cancelled.


FINDINGS OF FACT

1.  The veteran's hypertension is not related to his military 
service; nor is it proximately due to or the result of 
treatment for his service-connected schizophrenia.

2.  The veteran's insomnia was first noted years after 
service and has not been linked by competent evidence to 
service.  




CONCLUSIONS OF LAW

1.  Service connection for hypertension, including as 
secondary to service-connected schizophrenia, is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  Service connection for a sleep disorder is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, notice was provided to the veteran in 
May 2002 on his claim for service connection for 
hypertension, prior to the initial AOJ decision.  Notice was 
provided to the veteran on his claim for service connection 
for a sleep disorder in January 2003, prior to the initial 
AOJ decision.  Additional notice was provided in August 2004.  
These letters advised the veteran of the first, second and 
third elements as stated above.  

By means of the various ratings, statements of the case and 
supplemental statement of the case, the veteran was advised 
of the specific reasons why these particular claims were 
denied, and the information and evidence needed to 
substantiate the claims.  He was also provided the text of 
the relevant regulation implementing the law with respect to 
this notice requirement and told it was his responsibility to 
support the claims with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claims.  

Although the notice letters provided to the veteran do not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other VA 
documents sent to the veteran, read as a whole, gave him 
notice of VA's desire to obtain additional information and 
evidence supporting and substantiating the claims or possibly 
leading to such information and evidence.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  VA has, therefore, complied with the notice 
requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from April 
1995 through March 2005.  Private treatment records from 
October 2002 were submitted by the veteran.  He did not 
identify any additional private treatment records.  The 
veteran was notified in the rating decisions, Statements of 
the Case and Supplemental Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2005).  

The veteran was provided a VA examination in September 2004 
on his claim for service connection for hypertension.  He was 
not, however, provided an examination in connection with his 
service connection claim for a sleep disorder.  Examination 
was not needed because there is no competent evidence that 
the currently diagnosed insomnia may be associated with his 
military service.  His service medical records show no 
pertinent complaints or diagnoses and, although the veteran 
has alleged a continuity of symptomatology (but not 
treatment) since his separation of service, no medical 
records were provided to support his claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Since there is no competent evidence 
indicating that a possible nexus, or relationship, exists 
between the claimed sleep disorder and the veteran's military 
service, a VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2005).  The veteran here has been diagnosed 
with hypertension.  38 U.S.C.A.  § 1112(a)(4) (West 2002) 
provides for such presumptive service connection when 
hypertension manifests to a compensable degree of 10 percent 
within 1 year of the veteran's separation  from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005);  38 
C.F.R. §§ 3.307, 3.309(a) (2005).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  


Hypertension

For direct service connection, the Board must initially 
determine whether the veteran has a current disability.  A 
review of the VA treatment records shows he has a current 
diagnosis of hypertension.  The veteran, therefore, has a 
current disability.

Next the Board must determine whether there was an incurrence 
of an injury or disease in service.  A review of the 
available service medical records does not show that the 
veteran had treatment for or a diagnosis of hypertension 
while in service.  The Board finds, therefore, that there was 
no incurrence of an injury or disease in service.  
Furthermore, there is no evidence linking the veteran's 
current hypertension with his service.  The VA treatment 
records do no show a diagnosis until at least 1998, and the 
veteran has not alleged or shown a continuity of 
symptomatology since service.  The veteran is, therefore, not 
entitled to service connection for hypertension on a direct 
basis.  

The veteran is also not entitled to service connection on a 
presumptive basis.  A review of the available treatment 
records does not show that the veteran was diagnosed to have 
hypertension any earlier than 1998.  The veteran was 
discharged from service in August 1975.  There is thus no 
medical evidence that the veteran's hypertension manifested 
to a degree of 10 percent within one year after his 
separation of service, and presumptive service connection is 
not warranted.

Finally, the veteran argues that his current hypertension is 
secondary to treatment for his service-connected 
schizophrenia.  The veteran was diagnosed with schizophrenia 
in May 1975.  He was service-connected for schizophrenia in 
May 1976.  

The veteran has been taking Thorazine for his schizophrenia 
for a very long time.  In April 2002, he spoke with a social 
worker.  Her note of this conversation indicates that the 
veteran stated he had read up on the side effects of his 
antipsychotic, Thorazine, and saw that it causes high blood 
pressure.  She referred him to the Mental Hygiene Clinic to 
discuss change his medication.  In May 2002, he was seen in 
the Mental Hygiene Clinic to discuss switching from Thorazine 
to a newer atypical antipsychotic due to the veteran's 
hypertension and his concerns that the Thorazine is causing 
his blood pressure to elevate.  The treatment note of this 
visit shows that the medical provider told the veteran that 
it is not likely that the Thorazine is causing his elevated 
blood pressure.  Rather it was noted that the veteran has a 
family history of hypertension.

The veteran underwent a VA examination in September 2004.  
The examiner was specifically asked to address the question 
whether the veteran's schizophrenia or treatment therefore is 
the cause of or aggravating the veteran's hypertension.  The 
VA examiner reviewed the veteran claims file thoroughly, as 
well as his VA outpatient treatment records.  After 
physically examining the veteran, the examiner diagnosed him 
with essential hypertension.  The examiner opined that it is 
most likely that this veteran's hypertension is unrelated to 
his schizophrenia or schizophrenic medications because he has 
essential hypertension, which by definition has no known 
etiology.  

After considering all the evidence, the Board finds that the 
veteran's current hypertension is not caused or aggravated by 
his service-connected schizophrenia or medications taken 
therefor.  The medical evidence clearly shows that the 
medical professionals' opinions were that the veteran's 
hypertension is not related to the Thorazine he takes to 
treat his schizophrenia.  In addition, the medical records 
note the veteran has a family history of hypertension.  VA 
may not rely upon its own unsubstantiated medical conclusions 
to reject expert medical evidence in the record.  See 
Shipwash v. Brown, 8 Vet. App. 218, 223 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has no 
reason to disregard the medical opinions given by the VA 
doctors.  The Board finds, therefore, that the veteran's 
hypertension is not related to his service-connected 
schizophrenia or treatment therefor.

For the foregoing reasons, service connection for 
hypertension is denied.

Sleeping Disorder

In order to establish service connection, the medical 
evidence must initially show that the veteran has a current 
disability.  The current VA treatment records show that the 
veteran has a diagnosis of insomnia.  Thus the Board finds 
that the veteran has a current disability.

Next, the Board must determine whether there was an 
incurrence of an injury or disease in service.  A review of 
the available service medical records does not reveal any 
treatment for or diagnosis of a sleep disorder in service.  
His exit examination is silent and he did not report any 
sleeping problems on his Report of Medical History at that 
time.  The veteran actually states that he did not seek any 
medical treatment while in service although he would only get 
three hours of sleep in basic training due to sleeping 
problems.  The veteran has not submitted any lay statements 
to substantiate his claim.  There is thus no evidence of an 
in-service incurrence of a sleep disorder.

VA treatment records are silent as to the etiology of the 
veteran's insomnia, and therefore, there is also no evidence 
linking the veteran's current insomnia with any injury or 
disease incurred in service.  A review of the claims folder 
does not reveal a diagnosis of insomnia until approximately 
April 2001 (although the veteran stated that he sought 
treatment in 1994).  Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.  Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).

In addition, the veteran states that this condition stems 
from his childhood and that, when he was a child, he could 
not sleep before 2:00 in the morning.  There is no competent 
evidence that his alleged childhood sleep problems were 
aggravated by his service.  

For the foregoing reasons, service connection for a sleep 
disorder is denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sleep disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


